Citation Nr: 1731166	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for any psychiatric disability.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD); and from a September 2009 rating decision by the RO in Boston, Massachusetts, which denied service connection for a TBI.  The Manchester RO has jurisdiction over the case.

The Veteran testified before a Decision Review Officer (DRO) in January 2005 and March 2010.  He testified before the undersigned via videoconference hearing in November 2011.  Transcripts of both hearings are of record.

In November 2012, the Board recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for any psychiatric disability, and reopened the previously denied claim of service connection for a "mental disorder."  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

In November 2012, July 2014, and November 2016, the Board remanded the Veteran's claims for further development.  The case has since been returned to the Board.  

As noted in the prior Board remands, a claim for compensation based on a sexual assault that occurred at a VA medical facility (38 U.S.C.A. § 1151 claim) was raised by the Veteran in April 2008, and later repeated at various times, including at a November 2011 Board hearing.  The Agency of Original Jurisdiction (AOJ) had provided the Veteran with VCAA notice in April 2008, but had not adjudicated the claim.  Therefore, the Board referred this claim to the AOJ for appropriate action, as the Board did not have jurisdiction over it.  Once again, there is no indication that the AOJ has taken action on such claim to date.  Accordingly, it is once again referred to the AOJ for appropriate action.

The issue of entitlement to service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGSS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  The Veteran's psychosis, diagnosed as schizoaffective disorder and schizophrenia, had its onset during his active military service and continued thereafter.


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for psychosis, diagnosed as schizoaffective disorder and schizophrenia, have been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.159, 3.303, 3.307, 3.309, 3.384 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from PTSD as a result of being subjected to verbal and physical abuse at the hands of fellow service members, including his chief petty officer, and that he developed a psychiatric disorder during service that has continued to this day.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychoses, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In the instant case, the evidence is at least in equipoise as to whether the Veteran's currently-diagnosed psychosis had its onset during his active military service.

Pertinent evidence of record includes service treatment records, private treatment records, VA treatment records, a December 2015 VA medical opinion, and lay statements from the Veteran and his friend.

A May 1979 service treatment record confirms that the Veteran was assaulted, and that he sustained a laceration over his right eye.  In September 1979, the Veteran was seen for an addiction evaluation.  He was diagnosed with alcoholism by history and was admitted to the Antabuse therapy program.  His March 1980 report of medical history reflects complaints of frequent trouble sleeping.  His March 1980 discharge examination was silent for any psychiatric disorder.

Post-service treatment records reflect psychiatric treatment as early as April 1983.  In April 1983, the Veteran was seen after an incident at school when he was studying for midterm examinations and suddenly ran out the building "behaving strangely," and was picked up by police.  He stated that he thought someone had put something in his food.  He reported a similar episode about two weeks later.  A July 1984 VA treatment record noted that he had first received treatment for alcoholism in 1979.  The Veteran reported auditory and visual hallucinations.  In December 1984, the Veteran was reportedly doing well, and denied hearing voices for the past two weeks.  A July 1985 VA treatment record noted diagnoses of alcohol dependence, continuing; very mild withdrawal tremors; and a question of PTSD.  

An August 1985 private treatment record noted that the Veteran was being treated for alcoholism, and had stopped drinking in July 1985.  He reported hearing voices and was admitted for treatment.  The assessment was questionable alcohol withdrawal and atypical psychosis.  In an August 1985 private treatment record, the Veteran reported experiencing his first psychotic episode in 1982 and 1983.  Subsequent VA and private treatment records demonstrate ongoing treatment for psychiatric-related problems, including diagnoses of schizophrenia, bipolar disorder, and schizoaffective disorder.

In an August 2004 statement R.M. reported that he had known the Veteran for over thirty years, and that he had no mental problems prior to joining the service.  R.M. recalled that after the Veteran was discharged, he sought psychological treatment and counseling, and was prescribed medication in 1980.

In June 2004, the Veteran stated that he was the only black person among a ten-man team and that he was treated poorly due to his race.  The treatment provider noted a question of PTSD, but no further diagnosis was provided because the Veteran was not willing to discuss his in-service experiences. 

In July 2004, the Veteran reported that he heard voices associated with the racism he experienced while in service.  He stated that although subjected to racism and assaults, he did not feel he could stand up for himself out of fear that he would be dishonorably discharged.  He also reported an in-service suicide attempt.  In an August 2004 private psychiatric evaluation, the Veteran reported that he sought psychiatric treatment shortly after he was discharged from the military, and that he was eventually prescribed Haldol at the age of twenty six.  The Veteran was diagnosed with schizoaffective disorder and alcohol dependence in full remission.

In his November 2004 substantive appeal, the Veteran stated that his mental problems began in service and were related to the abusive treatment he received as the only minority.

During his January 2005 DRO hearing, the Veteran testified that he was repeatedly subjected to racist comments during service, and that he was assaulted by his chief petty officer.  He stated that, in order to deal with his symptoms, he turned to alcohol.  He testified that, within a year of discharge, his boss urged him to seek psychiatric treatment because something was "not right."

A June 2005 VA discharge summary notes a diagnosis of schizoaffective disorder, moderate, with psychotic symptoms predominant.  The Veteran reported that he was diagnosed with PTSD before he was discharged from service.  He reported a suicide attempt at the age of twenty, and that he was first diagnosed with schizophrenia around the age of twenty five, shortly after discharge.  He was diagnosed with schizoaffective disorder and major depression per history.  The treatment provider also noted the Veteran's report of PTSD and manic depression.  The Veteran also reported that he was knocked unconscious during a fight in service.  Concerning his psychiatric history, he reported being physically and emotionally abused during service.

In June 2005, the Veteran once again reported military-related trauma and subsequent psychotic symptoms.  A July 2005 VA treatment record noted the Veteran's report of a long history of psychiatric problems starting when he was in the military.  The Veteran admitted that he did not following up when psychiatric service as he should have.

At his hearing the Veteran said that he did not have psychiatric symptoms in service but began to have jumbled thoughts in 1981 and his symptoms lead to his first hospitalization.  He reported seeing the diagnosis of possible PTSD in his claims folder.

In December 2015, VA obtained a medical opinion.  The examiner reviewed the Veteran's medical history, and noted his in-service treatment for alcoholism, but found no other in-service psychiatric treatment.  The examiner then address his post-service treatment, including the July 1985 notation of "question of PTSD," but the examiner opined that such was per the Veteran's report, not an "official" diagnosis.  The examiner then addressed his August 1997 hospitalization, in which it is reported that he was diagnosed with schizophrenia and bipolar disorder in 1983.  Subsequent treatment records reflected a diagnosis of schizoaffective disorder, as well as alcohol dependence, in remission.  The examiner concluded that there was no evidence of a PTSD diagnosis and no evidence of significant PTSD symptoms.  Instead, the examiner noted that the Veteran was diagnosed with schizophrenia and bipolar disorder which, over the last ten years, had been combined into once diagnosis, schizoaffective disorder, bipolar type.  The examiner concluded that there was no evidence suggestive of a psychotic illness during service, and there was no evidence of a psychotic illness until three years after service discharge.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Parenthetically, the Board notes that the DSM-IV has been replaced by a fifth edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.

The preponderance of the evidence is against service connection for PTSD.  Here, there is no persuasive evidence of a PTSD diagnosis.  There is only one documented instance when the Veteran was suspected of possibly having PTSD; but an actual diagnosis is not shown anywhere in the record.  The Veteran has reported treatment for PTSD, but the records of this treatment do not actually show any diagnoses of PTSD.

The reports by the Veteran that he currently has PTSD, do not satisfy the requirements for service connection for that disorder, because a diagnosis must be made in accordance with the DSM; and a lay person would not have the needed expertise to make a diagnosis in accordance with those criteria.  As neither he nor his representative is shown to be other than laypersons without appropriate training and expertise, they are not competent to render a probative opinion on the medical matters on which this claim turns.  Hence, the lay statements have little, if any, probative value on the issue of whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.

Nevertheless, the record does demonstrate current psychiatric diagnoses.  Specifically, as noted by the December 2015 VA opinion provider, the Veteran has been diagnosed with schizophrenia, bipolar disorder, and schizoaffective disorder, bipolar type, which is essentially a combination of the first two diagnoses.  The Board notes that both schizophrenia and schizoaffective disorder are both listed as psychoses under 38 C.F.R. § 3.384 (2016).

With regard to whether the Veteran's current diagnoses had there onset during active service, the Board finds that the December 2015 VA examiner's opinion is entitled to little probative weight as it appears to be based upon an inaccurate factual premise, namely that he did not experience psychiatric problems until 1983.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Veteran has consistently reported that he experienced psychiatric problems during service as a result of verbal harassment and physical assault.  He has stated that he began to drink in an effort to deal with these symptoms, which is confirmed by his service treatment records.  His service treatment records also confirm the assault during service.  Furthermore, he testified that he attempted suicide during service, and that he sought psychiatric treatment within a year after discharge.  Moreover, in his March 1980 discharge examination, he reported frequent trouble sleeping.  Finally, although the Veteran reported psychiatric problems in-service, the examiner's opinion does not reflect any actual consideration of his lay statements concerning the onset of his psychiatric problems.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Instead, the examiner merely relies on the absence of documented psychiatric treatment to form her opinion.

In contrast, the Veteran is competent to report the onset and continuity of his psychiatric symptoms.  See Layno, supra (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Throughout the appeal period, the Veteran has reported that his psychiatric problems began during service, that he sought treatment within a year after he was discharged, and that he was eventually diagnosed with a psychiatric disorder in 1983.  The Board finds no reason to doubt the credibility of his statements concerning the onset and continuity of his psychiatric problems, and his statements are further supported by the evidence of record, including the April 1983 private treatment record and the August 2004 statement from R.M. who reported that he underwent psychiatric treatment within a year from his discharge.  Accordingly, because the competent and credible lay evidence of record demonstrates an onset of psychiatric problems in service, and a continuity of symptomatology thereafter, service connection for psychoses, to include schizophrenia and schizoaffective disorder, is warranted.   See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability; diagnosed as a psychoses, to include schizophrenia and schizoaffective disorder, is granted.

Service connection for PTSD is denied.



REMAND

The Veteran contends that he sustained two TBIs in-service, and that he has experienced residuals ever since.  He reports that he was hit in the head by a fellow service member during a fight; and once fell six feet and hit his head.

The Veteran underwent a VA examination in May 2009.  Although the examiner found that the Veteran's impaired motor functioning "may be the result of one or both of his remote head injuries (both of which qualify as 'mild TBI'), and therefore some of the slowing could also be attributable to this etiology," the examiners opinion was not clear as to whether the Veteran's current symptomatology was as likely as not attributable to a TBI.  A June 2009 VA examination report, was inadequate, because it was based on an inaccurate history, namely there was no consideration of his reported personal assault in service.  Thus, the Board sought an addendum opinion.

New medical opinions were obtained in March 2015 and May 2017.  These opinions are inadequate.  First, the opinions are once again based on inaccurate factual premises.  See Reonal, supra.  In the March 2015 opinion, the examiner stated that the first evidence of the Veteran's reported fall in service was the April 2012 VA treatment record.  However, review of the Veteran's VA treatment records reflects that he reported this fall long before April 2012.  For example, in October 2005, the Veteran reported a loss of consciousness in the Navy.  In July 2008, he reported an in-service head trauma, followed psychiatric symptoms.  In June 2009, he reported his in-service fall down a flight of stairs.  Furthermore, insofar as the examiner noted that there was no loss of consciousness, the examiner failed to address the Veteran's March 1980 report of periods of unconsciousness, and the March 1980 notation of two fainting spells in 1979 and three in 1980.  Finally, the examiner's opinion relies exclusively on the lack of any in-service treatment for residuals of a TBI, and the opinion fails to reflect any real consideration of the Veteran's lay statements concerning his in-service injuries and continuity of symptoms.  See Dalton, supra.

Accordingly, the case is REMANDED for the following action:

1. If the Veteran is available, schedule him for a VA TBI examination by a medical professional other than the examiner who provided the March 2015 and May 2017 opinions.  The AOJ should document all attempts to contact the Veteran or his guardian to schedule the examination.  If the Veteran is ultimately unable to attend an examination, a competent medical professional should review the file and provide the requested opinion to the extent possible.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should answer the following questions:

a)  Does the Veteran currently have residuals of a TBI or head trauma?  Address the May 2009 VA examination reports notation of impaired motor functioning that "may be the result of one or both of his remote head injuries (both of which qualify as 'mild TBI')." 

b)  If so, is it at least as likely as not (a 50 percent or higher probability) that residuals of a TBI or head trauma were caused by an injury in service, to include his reported fall down a flight of stairs; and in-service assault?

The examiner should consider the Veteran's statements, including his testimony regarding the onset of his TBI symptoms in service, as well as his in-service reports of periods of unconsciousness and fainting spells.

If the examiner rejects the Veteran's lay statements, the examiner must provide reasons for doing so, and lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


